The Honorable Martha Shoffner State Representative P.O. Box 44 Newport, AR 72112
Dear Representative Shoffner:
On behalf of one of your constituents, you have requested my opinion concerning school district re-zoning. You have provided a copy of a letter from your constituent, in which he states numerous concerns. It is my understanding that of these concerns, the question to be presented for my opinion is:
  If a school district is in compliance with the Voting Rights Act, should it be re-zoned?
Your question concerns the Newport School District, which has single-member zones.
RESPONSE
I must decline to provide an answer to this question in light of this office's long-standing policy against the issuance of opinions on questions that are the subject of pending litigation. The issue raised by your question is likely to be pivotal in at least three appeals that are currently pending before the Arkansas Supreme Court. Those cases are:Georgia Boyd v. Hon. Bentley E. Story, et al., No. 02-949; Fannie Fieldsv. Hon. John Plegge, et al., No. 02-951; and Eddie King v. Hon. BentleyE. Story, et al., No. 02-947.
My policy of declining to address issues that are the subject of litigation is based primarily upon the separation of powers doctrine. Any opinion issued by my office would constitute executive comment on matters that are properly before the judicial branch. Any answer to such questions must be provided in a judicial forum. Accordingly, I must not address this issue at this time.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General